PER CURIAM.
This is a motion for an appeal under KRS 21.080 from a judgment of the Bell Circuit Court awarding appellee the surplus of $551.44 after the satisfaction by foreclosure proceedings of a mortgage lien against her home she and her deceased husband jointly owned.
Appellants contend that appellee paid no part of the purchase price of this house and lot which had been conveyed to her and her husband jointly, therefore ap-pellee did not take any interest in the property. We find no merit in this contention. The record is silent as to whether appellee paid any part of the purchase price and the rule is that where a conveyance of real estate is made to two persons jointly, the presumption arises, in the absence of proof to the contrary, that each grantee paid his proportion of the purchase money. 26 C.J.S., Deeds, § 182, page 590. See Fairchild v. Fairchild, 237 Ky. 700, 36 S.W.2d 337, and Combs v. Slone, 306 Ky. 419, 208 S.W.2d 304, where we held that when a deed is made jointly to a man and his wife, each takes an undivided one-half interest in the property.
It is next insisted by appellants that appellee by joining her husband in the mortgage waived generally her right of *742homestead in the property. With this we cannot agree. Sudie, by joining her husband in the mortgage, only waived her right of homestead to the mortgagee and to none other. Lyon v. Lemaster, 270 Ky. 122, 109 S.W.2d 39.
The motion for an appeal is overruled and the judgment is affirmed.